[marattaemploymentagreeme001.jpg]
EMPLOYMENT AGREEMENT This Employment Agreement (“Agreement”) is made as of the
Effective Date between Cincinnati Bell Inc. (“Employer”) and Suzanne E. Maratta
(“Employee”). For purposes of this Agreement, the “Effective Date” means May 12,
2019. Employer and Employee agree as follows: 1. Employment. By this Agreement,
Employer and Employee set forth the terms of Employer’s employment of Employee
on and after the Effective Date. Any prior agreements or understandings with
respect to Employee’s employment by Employer are canceled as of the Effective
Date. Notwithstanding the preceding sentence, except as provided in Section 13
of this Agreement, all stock options, restricted shares and other long term
incentive awards granted to Employee prior to the Effective Date, benefit plans
in which Employee is eligible for participation and any Employer policies to
which Employee is subject shall continue in effect in accordance with their
respective terms and shall not be modified, amended or cancelled by this
Agreement. 2. Term of Agreement. The term of this Agreement initially shall be
the one-year period commencing on the Effective Date. On the first anniversary
of the Effective Date and on each subsequent anniversary of the Effective Date,
the term of this Agreement automatically shall be extended for a period of one
additional year. Notwithstanding the foregoing, the term of this Agreement is
subject to termination as provided in Section 13. 3. Duties. A. Employee will
serve as Vice President and Corporate Controller for Cincinnati Bell Inc. or in
such other equivalent capacity as may be designated by the Chief Executive
Officer of Employer. Employee will report to the Chief Financial Officer of
Employer or to such other officer as the Chief Executive Officer of Employer may
direct. B. Employee shall furnish such managerial, executive, financial,
technical and other skills, advice, and assistance in operating Employer and its
Affiliates as Employer may reasonably request. For purposes of this Agreement,
“Affiliate” means each corporation or organization that is deemed to be a single
employer with Employer under Section 414(b) or (c) of the Internal Revenue Code
of 1986, as amended (the “Code”) (i.e., as part of a controlled group of
corporations that includes Employer or under common control with Employer). C.
Employee shall also perform such other duties, consistent with the provisions of
Section 3.A., as are reasonably assigned to Employee by the Chief Executive
Officer of Employer. D. Employee shall devote Employee’s entire time, attention
and energies to the business of Employer and its Affiliates. The words “entire
time, attention and energies” are intended to mean that Employee shall devote
Employee’s full effort during reasonable working hours to the business of
Employer and its Affiliates and shall devote at least 40 hours per week to the
business of Employer and its Affiliates. Employee shall travel to such places as
are necessary in the performance of Employee’s duties. Page 1 of 12



--------------------------------------------------------------------------------



 
[marattaemploymentagreeme002.jpg]
4. Compensation. A. Employee shall receive a base salary (the “Base Salary”) of
at least $200,000 per year, payable not less frequently than monthly, for each
year during the term of this Agreement, subject to proration for any partial
year. Such Base Salary, and all other amounts payable under this Agreement,
shall be subject to withholding as required by law. B. In addition to the Base
Salary, Employee shall be eligible to receive an annual bonus (the “Bonus”) for
each calendar year for which services are performed under this Agreement. Any
Bonus for a calendar year shall be payable in the calendar year following the
calendar year for which the Bonus is earned in accordance with Employer’s
regular bonus payment policies. Each year, Employee shall be given a Bonus
target of not less than $120,000 subject to proration for a partial year. The
Bonus target shall be established from time to time by Employer’s Compensation
Committee if Employee is a named executive officer for purposes of Employer’s
annual proxy statement or is otherwise an executive officer whose compensation
is determined by the Compensation Committee, or, if Employee is not so subject,
then in accordance with the provisions of Employer’s then existing annual
incentive plan or any similar plan made available to employees of Employer
(“annual incentive plan”) in which Employee participates. Any Bonus award to
Employee shall further be subject to the terms and conditions of any such
applicable annual incentive plan. C. On at least an annual basis, Employee shall
receive a formal performance review and be considered for Base Salary and/or
Bonus target increases. 5. Expenses. All reasonable and necessary expenses
incurred by Employee in the course of the performance of Employee’s duties to
Employer shall be reimbursable in accordance with Employer’s then current travel
and expense policies. 6. Benefits. A. While Employee remains in the employ of
Employer, Employee shall be eligible to participate in all of the various
employee benefit plans and programs, which are made available to similarly
situated officers of Employer, in accordance with the eligibility provisions and
other terms and conditions of such plans and programs. B. Notwithstanding
anything contained herein to the contrary, the Base Salary and any Bonuses
otherwise payable to Employee shall be reduced by any benefits paid to Employee
by Employer under any disability plans made available to Employee by Employer
(“Disability Plans”). C. In each year of this Agreement, Employee will be
eligible to be considered for a grant of awards under the Cincinnati Bell Inc.
2017 Long-Term Incentive Plan (the “2017 LTIP,” as such plan is in effect as of
the date of this Agreement and as it may thereafter be amended) and/or any
similar plan made available to employees of Employer. 7. Confidentiality.
Employer and its Affiliates are engaged in the telecommunications industry
within the U.S. Employee acknowledges that in the course of employment with the
Employer, Employee will be entrusted with or obtain access to information
proprietary to Employer and its Affiliates with respect to the following (all of
which information is referred to Page 2 of 12



--------------------------------------------------------------------------------



 
[marattaemploymentagreeme003.jpg]
hereinafter collectively as the “Information”); the organization and management
of Employer and its Affiliates; the names, addresses, buying habits and other
special information regarding past, present and potential customers, employees
and suppliers of Employer and its Affiliates; customer and supplier contracts
and transactions or price lists of Employer, its Affiliates and their suppliers;
products, services, programs and processes sold, licensed or developed by
Employer or its Affiliates; technical data, plans and specifications, and
present and/or future development projects of Employer and its Affiliates;
financial and/or marketing data respecting the conduct of the present or future
phases of business of Employer and its Affiliates; computer programs, systems
and/or software; ideas, inventions, trademarks, trade secrets, business
information, know-how, processes, improvements, designs, redesigns, discoveries
and developments of Employer and its Affiliates; and other information
considered confidential by any of the Employer, its Affiliates or customers or
suppliers of Employer and its Affiliates. At all times during the term of this
Agreement and thereafter, Employee agrees to retain the Information in absolute
confidence and not to disclose the Information to any person or organization
except as required in the performance of Employee’s duties for Employer, without
the express written consent of Employer; provided that Employee’s obligation of
confidentiality shall not extend to any Information which becomes generally
available to the public other than as a result of disclosure by Employee. 8. New
Developments. All ideas, inventions, discoveries, concepts, trade secrets,
trademarks, service marks or other developments or improvements, whether
patentable or not, conceived by Employee, alone or with others, at any time
during the term of Employee’s employment, whether or not during working hours or
on Employer’s premises, which are within the scope of or related to the business
operations of Employer or its Affiliates (“New Developments”), shall be and
remain the exclusive property of Employer. Employee agrees that any New
Developments which, within one year after the termination of employment with
Employer, are made, disclosed, reduced to a tangible or written form or
description or are reduced to practice by Employee and which are based upon,
utilize or incorporate Information shall, as between Employee and Employer, be
presumed to have been made during Employee’s employment by Employer. Employee
further agrees that Employee will not, during the term of Employee’s employment
with Employer, improperly use or disclose any proprietary information or trade
secrets of any former employer or other person or entity and that Employee will
not bring onto Employer premises any unpublished document or proprietary
information belonging to any such employer, person or entity unless consented to
in writing by such employer, person or entity. At all times during the term of
this Agreement and thereafter, Employee shall do all things reasonably necessary
to ensure ownership of such New Developments by Employer, including the
execution of documents assigning and transferring to Employer all of Employee’s
rights, title and interest in and to such New Developments and the execution of
all documents required to enable Employer to file and obtain patents,
trademarks, service marks and copyrights in the United States and foreign
countries on any of such New Developments. 9. Surrender of Material Upon
Termination. Employee hereby agrees that upon termination of Employee’s
employment, for whatever reason and whether voluntary or involuntary, Employee
will immediately surrender to Employer all of the property and other things of
value in his possession or in the possession of any person or entity under
Employee’s control that are the property of Employer or any of its Affiliates,
including without any limitation all personal notes, drawings, manuals,
documents, photographs or the like, including copies and derivatives thereof,
and e-mails and other electronic and digital information of all types regardless
of where or the type Page 3 of 12



--------------------------------------------------------------------------------



 
[marattaemploymentagreeme004.jpg]
of device on which such materials may be stored by Employee, relating directly
or indirectly to any Information, materials or New Developments, or relating
directly or indirectly to the business of Employer or any of its Affiliates. 10.
Remedies. A. Employer and Employee hereby acknowledge and agree that the
services rendered by Employee to Employer, the information disclosed to Employee
during and by virtue of Employee’s employment and Employee’s commitments and
obligations to Employer and its Affiliates herein are of a special, unique and
extraordinary character, and that the breach of any provision of this Agreement
by Employee will cause Employer irreparable injury and damage, and consequently
the Employer shall be entitled to, in addition to all other remedies available
to it, injunctive and equitable relief to prevent a breach of Sections 7, 8, 9,
11 and 12 of this Agreement and to secure the enforcement of this Agreement. B.
Except as provided in Section 10.A., the parties hereto agree to submit to final
and binding arbitration any dispute, claim or controversy, whether for breach of
this Agreement or for violation of any of Employee’s statutorily created or
protected rights, arising between the parties that either party would have been
otherwise entitled to file or pursue in court or before any administrative
agency (herein “claim”), and each party waives all right to sue the other party.
(i) This agreement to arbitrate and any resulting arbitration award are
enforceable under and subject to the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. (“FAA”). If the FAA is held not to apply for any reason, then Ohio Revised
Code Chapter 271l regarding the enforceability of arbitration agreements and
awards will govern this Agreement and the arbitration award. (ii) (a) All of a
party’s claims must be presented at a single arbitration hearing. Any claim not
raised at the arbitration hearing is waived and released. The arbitration
hearing will take place in Cincinnati, Ohio. (b) The arbitration process will be
governed by the Employment Dispute Resolution Rules of the American Arbitration
Association (“AAA”) except to the extent they are modified by this Agreement. In
the event that any provisions of this Section 10.B. are determined by AAA to be
unenforceable or impermissibly contrary to AAA rules, then this Section 10.B.
shall be modified as necessary to comply with AAA requirements. (c) Employee has
had an opportunity to review the AAA rules and the requirements that Employee
must pay a filing fee for which Employer has agreed to split on an equal basis.
(d) The arbitrator will be selected from a panel of arbitrators chosen by the
AAA. After the filing of a Request for Arbitration, the AAA will send
simultaneously to Employer and Employee an identical list of names of five
persons chosen from the panel. Each party will have 10 days from the transmittal
date in which to strike up to two names, number the remaining names in order of
preference and return the list to the AAA. (e) Any pre-hearing disputes will be
presented to the arbitrator for expeditious, final and binding resolution. Page
4 of 12



--------------------------------------------------------------------------------



 
[marattaemploymentagreeme005.jpg]
(f) The award of the arbitrator will be in writing and will set forth each issue
considered and the arbitrator’s finding of fact and conclusions of law as to
each such issue. (g) If the arbitrator finds that a party has sustained its
burden of proof in establishing a violation of applicable law, the arbitrator
shall have the same power and authority as would a judge to grant any relief,
including costs and attorney’s fees, that a court could grant, consistent with
applicable principles of common, decisional, and statutory law in the relevant
jurisdiction. The arbitrator may assess to either party, or split, the
arbitrator’s fee and expenses and the cost of the transcript, if any, in
accordance with the arbitrator’s determination of the merits of each party’s
position or as principles of equity may require. (h) Employer and Employee
recognize that a primary benefit each derives from arbitration is avoiding the
delay and costs normally associated with litigation. Therefore, neither party
will be entitled to conduct any discovery prior to the arbitration hearing
except that: (i) Employer will furnish Employee with copies of all
non-privileged documents in Employee’s personnel file; (ii) if the claim is for
discharge, Employee will furnish Employer with records of earnings and benefits
relating to Employee’s subsequent employment (including self- employment) and
all documents relating to Employee’s efforts to obtain subsequent employment;
(iii) the parties will exchange copies of all documents they intend to introduce
as evidence at the arbitration hearing at least 10 days prior to such hearing;
(iv) Employee will be allowed (at Employee’s expense) to take the depositions,
for a period not to exceed four hours each, of two representatives of Employer,
and Employer will be allowed (at its expense) to depose Employee for a period
not to exceed four hours; and (v) Employer or Employee may ask the arbitrator to
grant additional discovery to the extent permitted by AAA rules upon a showing
that such discovery is necessary. (i) Nothing herein will prevent either party
from taking the deposition of any witness where the sole purpose for taking the
deposition is to use the deposition in lieu of the witness testifying at the
hearing and the witness is, in good faith, unavailable to testify in person at
the hearing due to poor health, residency and employment more than 50 miles from
the hearing site, conflicting travel plans or other comparable reason. (j)
Arbitration must be requested in writing no later than 6 months from the date
that the party knew or should have known of the matter disputed by the claim. A
party’s failure to initiate arbitration within the time limits herein will be
considered a waiver and release by that party with respect to any claim subject
to arbitration under this Agreement. (k) Employer and Employee consent that
judgment upon the arbitration award may be entered in any federal or state court
that has jurisdiction. (1) Except as provided in Section 10.A., neither party
will commence or pursue any litigation on any claim that is or was subject to
arbitration under this Agreement. Nothing in this Agreement shall be construed
to prevent Employee from filing or participating in a charge of discrimination
filed with the EEOC or similar state or local administrative agencies. However,
upon receipt of a right to sue letter or similar administrative determination,
Employee’s claim becomes subject to arbitration as set forth in this this
Agreement. (m) All aspects of any arbitration procedure under this Agreement,
including the hearing and the record of the proceedings, are confidential and
will not be open to Page 5 of 12



--------------------------------------------------------------------------------



 
[marattaemploymentagreeme006.jpg]
the public, except to the extent the parties agree otherwise in writing, or as
may be appropriate in any subsequent proceedings between the parties, or as may
otherwise be appropriate in response to a governmental agency or legal process
or as may be required to be disclosed by Employer pursuant to applicable law,
rule or regulation to which Employer is subject, including requirements of the
Securities and Exchange Commission and any stock exchanges on which Employer’s
securities are listed. 11. Covenant Not to Compete, No Interference; No
Solicitation. For purposes of this Section 11 only, the: term “Employer” shall
mean, collectively, Employer and each of its Affiliates. At all times during the
term of this Agreement and during the one-year period following the termination
of Employee’s employment with Employer for any reason (or if this period is
unenforceable by law, then for such period as shall be enforceable), Employee
will not engage in any business offering services related to the current
business of Employer, whether as a principal, partner, joint venture, agent,
employee, salesman, consultant, director or officer, where such position would
involve Employee in any business activity in competition with Employer. This
restriction will be limited to the geographical area where Employer is then
engaged in such competing business activity or to such other geographical area
as a court shall find reasonably necessary to protect the goodwill and business
of Employer. During the one-year period following termination of Employee’s
employment with Employer for any reason (or if this period is unenforceable by
law, then for such period as shall be enforceable), Employee will not interfere
with or adversely affect, either directly or indirectly, Employer’s
relationships with any person, firm, association, corporation or other entity
which is known by Employee to be, or is included on any listing to which
Employee had access during the course of employment, as a customer, client,
supplier, consultant or employee of Employer and that Employee will not divert
or change, or attempt to divert or change, any such relationship to the
detriment of Employer or to the benefit of any other person, firm, association,
corporation or other entity. During the one-year period following the
termination of Employee’s employment with Employer for any reason (or if this
period is unenforceable by law, then for such period as shall be enforceable),
Employee shall not, without the prior written consent of Employer, accept
employment, as an employee, consultant or otherwise, with any company or entity
which is a supplier of Employer at any time during the one-year period prior to
the termination of Employee’s employment with Employer. Employee will not,
during or at any time within one year after the termination of Employee’s
employment with Employer, induce or seek to induce any other employee of
Employer to terminate his or her employment relationship with Employer. Employee
acknowledges and agrees that the covenants, restrictions, agreements and
obligations set forth herein are founded upon valuable consideration and, with
respect to the covenants, restrictions, agreements and obligations set forth in
this Section 11, are reasonable in duration and geographic scope. The time
period and geographical area set forth in this Section 10 are each divisible and
separable, and, in the event that the covenants not to compete and/or not to
divert business or employees contained therein are judicially held invalid or
unenforceable as to such time period and/or geographical area, they will be
valid and enforceable in such geographical area(s) and for such time period(s)
which the court determines to be reasonable and enforceable. Page 6 of 12



--------------------------------------------------------------------------------



 
[marattaemploymentagreeme007.jpg]
Employee agrees that in the event that any court of competent jurisdiction
determines that the above covenants are invalid or unenforceable to join with
Employer in requesting such court to construe the applicable provision by
limiting or reducing it so as to be enforceable to the extent compatible with
the then applicable law. Furthermore, it is agreed that any period of
restriction or covenant hereinabove stated shall not include any period of
violation or period of time required for litigation or arbitration to enforce
such restrictions or covenants. 12. Goodwill. Subject to the provisions of
Section 10.B.(ii)(l) above, during the term of this Agreement and thereafter,
Employee will not disparage Employer or any of its Affiliates in any way which
could adversely affect the goodwill, reputation and business relationships of
Employer or any of its Affiliates with the public generally, or with any of
their customers, suppliers or employees, and Employer will not disparage
Employee. Employee understands and agrees that Employer shall be entitled to
make any such public disclosures as are required by applicable law, rule or
regulation regarding Employee, including termination of Employee’s employment
with Employer, and that any public disclosures so made by Employer and other
statements materially consistent with such public disclosures shall not be
restricted in any manner by this Section 12. 13. Termination. A. (i) To the
extent permitted by law, Employer or Employee may terminate this Agreement upon
Employee’s failure or inability to perform the services required hereunder,
because of any physical or mental infirmity for which Employee receives
disability benefits under any Disability Plans, over a period of one hundred
twenty consecutive working days during any twelve consecutive month period (a
“Terminating Disability”). (ii) If Employer or Employee elects to terminate this
Agreement in the event of a Terminating Disability, such termination shall be
effective immediately upon the giving of written notice by the terminating party
to the other. (iii) Upon termination of this Agreement on account of Terminating
Disability, Employer shall pay Employee Employee’s accrued compensation
hereunder, whether Base Salary, Bonus or otherwise (subject to offset for any
amounts received pursuant to the Disability Plans), to the date of termination.
In the event of a Terminating Disability, Employer also shall provide Employee
with disability benefits and all other benefits according to the provisions of
the applicable Disability Plans and any other Employer plans in which Employee
is then participating. (iv) If the parties elect not to terminate this Agreement
upon an event of a Terminating Disability and Employee returns to active
employment with Employer prior to such a termination, or if such disability
exists for less than one hundred twenty consecutive working days, the provisions
of this Agreement shall remain in full force and effect. B. This Agreement
terminates immediately and automatically on the death of Employee, provided,
however, that Employee’s estate shall be paid Employee’s accrued compensation
hereunder, whether Base Salary, Bonus or otherwise, to the date of death. C.
Employer may terminate this Agreement immediately, upon written notice to
Employee, for Cause. For purposes of this Agreement, Employer shall have “Cause”
to terminate this Agreement only if Employer’s Board of Directors determines
that there has been fraud, misappropriation, embezzlement or misconduct
constituting serious criminal activity on the part Page 7 of 12



--------------------------------------------------------------------------------



 
[marattaemploymentagreeme008.jpg]
of Employee. Upon termination for Cause, Employee shall be entitled to receive
only Employee’s accrued compensation hereunder, whether Base Salary, Bonus or
otherwise, to the date of termination. D. Employer may terminate this Agreement
immediately, upon written notice to Employee for any reason other than those set
forth in Sections 13.A., B. and C., provided, however, that Employer shall have
no right to terminate this Agreement under this Section 13.D. within one year
after a Change in Control. In addition, Employee may terminate this Agreement
immediately, upon written notice to Employer, as a result of a Constructive
Termination, provided, however, that Employee shall have no right to terminate
this Agreement under this Section 13.D. within one year after a Change in
Control. In the event of a termination of this Agreement by Employer, or by
Employee as a result of a Constructive Termination, under this Section 13.D.:
(i) within five days after (and not before) the date which is six months after
Employee’s termination of employment with Employer, Employer shall pay Employee
in a lump sum cash payment an amount equal to one times the Employee’s annual
Base Salary rate in effect at the time of the termination of this Agreement;
(ii) for purposes of any outstanding stock option issued by Employer to
Employee, outstanding restricted stock issued by Employer to Employee or other
outstanding incentive award granted by Employer to Employee, Employee’s
employment with Employer shall not be deemed to have terminated until the end of
the Current Term, provided, however, that this Section 13.D.(ii) shall not apply
to any award under the 2017 LTIP (or any similar successor or replacement plan)
granted less than one year before the Employee’s termination of employment with
the Employer; and (iii) subject to Employee timely and properly electing
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), Employer shall provide Employee access to continued medical, dental,
and vision coverage for the remainder of the Current Term (with the cost of such
coverage to Employee equal to the active employee rate for the coverage plus
applicable tax withholdings on the difference between the full COBRA premium for
the coverage and the active employee rate). E. This Agreement shall terminate
automatically in the event and at the time that both there is a Change in
Control and either (1) Employee elects to terminate his employment with Employer
within one year after the Change in Control as a result of a Constructive
Termination or (2) Employee’s employment with Employer is actually terminated by
Employer within one year after the Change in Control for any reason other than
those set forth in Sections 13.A., B. and C. In the event of a termination of
this Agreement under this Section 13.E.: (i) within five days after (and not
before) the date which is six months after Employee’s termination of employment
with Employer, Employer shall pay Employee in a lump sum cash payment an amount
equal to the product obtained by multiplying (a) the sum of the annual Base
Salary rate in effect at the time of the termination of this Agreement and the
annual Bonus target in effect at the time of such termination by (b) two; (ii)
all outstanding stock options and other incentive awards issued by Employer to
Employee that are not vested and exercisable at the time of the termination of
this Agreement shall become immediately vested and exercisable (and Employee
shall be afforded the Page 8 of 12



--------------------------------------------------------------------------------



 
[marattaemploymentagreeme009.jpg]
opportunity to exercise them until the earlier of (a) the latest date,
determined in accordance with the terms of such stock options or awards, that
would apply if such stock options or awards had become vested and exercisable
immediately before the termination of this Agreement or (b) the end of the
Current Term and the restrictions applicable to all outstanding restricted stock
issued by Employer to Employee shall lapse upon the termination of this
Agreement), provided, however, that this Section 13.E.(ii) shall not apply to
any award under the 2017 LTIP or any similar successor or replacement plan (the
terms applicable to any such awards in the event of a Change in Control shall be
determined solely under the provisions of the 2017 LTIP, or any similar
successor or replacement plan, and the applicable award agreement(s)); and (iii)
subject to Employee timely and properly electing coverage under COBRA, Employer
shall provide Employee access to continued medical, dental, and vision coverage
for the remainder of the Current Term (with the cost of such coverage to
Employee equal to the active employee rate for the coverage plus applicable tax
withholdings on the difference between the full COBRA premium for the coverage
and the active employee rate). F. Employee may resign upon 60 days’ prior
written notice to Employer. In the event of a resignation under this Section
13.F., this Agreement shall terminate and Employee shall be entitled to receive
Employee’s Base Salary through the date of termination, any Bonus for the
preceding calendar year earned but not paid at the time of termination and any
other vested compensation or benefits called for under any compensation plan or
program of Employer. Should Employee resign, Employer may adjust Employee’s
authority, reporting relationship, or responsibilities at any time during the
60-day notice period and any such adjustment shall not constitute a Constructive
Termination under this Agreement. G. Upon termination of this Agreement as a
result of an event of termination described in this Section 13 and except for
Employer’s payment of the required payments under this Section 13 (including any
Base Salary accrued through the date of termination, any Bonus earned for the
year preceding the year in which the termination occurs and any nonforfeitable
amounts payable under any employee plan), all further compensation under this
Agreement shall terminate. Employee further agrees that in order to be entitled
to receive any payments under this Section 13 (other than any Base Salary
accrued through the date of termination and any Bonus earned for the year
preceding the year in which the termination occurs), upon the request of
Employer and by a reasonable deadline set by Employer (to ensure that such
release is effective within 60 days of Employee’s termination of employment),
Employee will execute and not revoke a release of claims against Employer, which
release shall contain customary and appropriate terms and conditions as
determined in good faith by Employer. H. The termination of this Agreement shall
not amend, alter or modify the rights and obligations of the parties under
Sections 7, 8, 9, 10, 11 and 12 hereof, the terms of which shall survive the
termination of this Agreement. I. To the extent provided below, the following
provisions apply under this Section 13 and the other provisions of the
Agreement. (i) Notwithstanding any other provision of this Agreement, for
purposes of Sections 13.D and 13.E, "Current Term" means the one year period
beginning at the time of the termination of this Agreement. Page 9 of 12



--------------------------------------------------------------------------------



 
[marattaemploymentagreeme010.jpg]
(ii) For purposes of Sections 13.D. and 13.E., “Change in Control” means a
Change in Control as defined under the 2017 LTIP. (iii) For purposes of Section
13.D. and 13.E., “Constructive Termination” shall be deemed to have occurred if,
without Employee’s consent, there is a material reduction by Employer in
Employee’s authority, reporting relationship or responsibilities, there is a
reduction by Employer in Employee’s Base Salary or Bonus target or Employee is
required by Employer to relocate from the Greater Cincinnati, Ohio Area by 50 or
more miles. (iv) When an amount (referred to in this Section 13.I.(iv) as the
“principal sum”) that is payable under Section 13.D.(i), or 13.E.(i), within
five days after the date which is six months after Employee’s termination of
employment with Employer is paid, such payment shall also include an amount that
is equal to the amount of interest that would have been earned by such principal
sum for the period from the date of Employee’s termination of employment with
Employer to the date which is six months after Employee’s termination of
employment had such principal sum earned interest for such period at an annual
rate of interest of 3.5%. J. Notwithstanding any other provision in this
Agreement, in the event that it is determined (by the reasonable computation of
an independent nationally recognized certified public accounting firm that shall
be selected by Employer (the “Accountant”)) that the aggregate amount of the
payments, distributions, benefits and entitlements of any type payable by
Employer or any affiliate to or for the benefit of Employee (including any
payment, distribution, benefit or entitlement made by any person or entity
effecting a Change in Control), in each case, that could be considered
“parachute payments” within the meaning of Section 280G of the Code (such
payments, the “Parachute Payments”) that, but for this Section 13.J. would be
payable to Employee, exceeds the greatest amount of Parachute Payments that
could be paid to Employee without giving rise to any liability for any excise
tax imposed by Code Section 4999 (or any successor provision thereto) or any
similar tax imposed by state or local law, or any interest or penalties with
respect to such tax (such tax or taxes, together with any such interest or
penalties, collectively referred to as the “Excise Tax”), then the aggregate
amount of Parachute Payments payable to Employee shall not exceed the amount
which produces the greatest after-tax benefit to Employee after taking into
account any Excise Tax to be payable by Employee. For the avoidance of doubt,
this provision shall reduce the amount of Parachute Payments otherwise payable
to Employee, if doing so would place Employee in a more favorable net after-tax
economic position as compared with not reducing the amount of Parachute Payments
(taking into account the Excise Tax payable in respect of such Parachute
Payments). Any reduction under this Section 280G shall be applied against the
payment to be made under Section 13.D.(i) or 13.E.(i). 14. Code Section 409A. A.
This Agreement is intended to comply with Code Section 409A or an exemption
thereunder and shall be construed and administered in accordance with Code
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Code Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Code Section 409A as separation
pay, as a short-term deferral, or under any other applicable exclusion shall be
excluded from Code Section 409A to the maximum extent possible. For purposes of
Code Section 409A, each installment payment provided under this Agreement shall
be treated as a Page 10 of 12



--------------------------------------------------------------------------------



 
[marattaemploymentagreeme011.jpg]
separate payment. Any payments to be made under this Agreement upon a
termination of employment shall only be made upon a “separation from service”
under Code Section 409A. Notwithstanding the foregoing, Company makes no
representations that the payments and benefits provided under this Agreement
comply with, or are exempt from compliance from, Code Section 409A and in no
event shall Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by Employee on account of
non-compliance with Code Section 409A. B. Notwithstanding any other provision of
this Agreement, if any payment or benefit provided to Employee in connection
with his termination of employment is determined to constitute “nonqualified
deferred compensation” within the meaning of Code Section 409A and Employee is
determined to be a “specified employee” as defined in Code Section
409A(a)(2)(b)(i), then such payment or benefit shall not be paid until a date
that is within five days following (and not before) the six-month anniversary of
the date of Employee’s termination of employment (the “Specified Employee
Payment Date”) to the extent required by Code Section 409A. The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to Employee in a lump sum on the Specified Employee
Payment Date and thereafter, any remaining payments shall be paid without delay
in accordance with their original schedule. 15. Assignment. As this is an
agreement for personal services involving a relation of confidence and a trust
between Employer and Employee, all rights and duties of Employee arising under
this Agreement, and the Agreement itself, are non-assignable by Employee. 16.
Notices. Any notice required or permitted to be given under this Agreement shall
be sufficient if in writing and if delivered personally or by certified mail to
Employee at Employee’s place of residence as then recorded on the books of
Employer or to Employer at its principal office. 17. Waiver. No waiver or
modification of this Agreement or the terms contained herein shall be valid
unless in writing and signed by Employee and an authorized executive officer of
Employer. The waiver by any party hereto of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such party. 18. Governing Law. This agreement shall be
governed by the laws of the State of Ohio and, to the extent applicable, federal
law. 19. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to Employee’s employment by Employer. There are no other
contracts, agreements or understandings, whether oral or written, existing
between them except as contained or referred to in this Agreement. 20.
Severability. In case anyone or more of the provisions of this Agreement is held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or other enforceability shall not affect any other provisions hereof,
and this Agreement shall be construed as if such invalid, illegal or
unenforceable provisions have never been contained herein. 21. Successors and
Assigns. Subject to the requirements of Paragraph 14 above, this Agreement shall
be binding upon Employee, Employer and Employer’s successors and assigns. Page
11 of 12



--------------------------------------------------------------------------------



 
[marattaemploymentagreeme012.jpg]
22. Confidentiality of Agreement Terms. The terms of this Agreement shall be
held in strict confidence by Employee and shall not be disclosed by Employee to
anyone other than Employee’s spouse, Employee’s legal counsel and Employee’s
other advisors, unless required by law. Further, except as provided in the
preceding sentence, Employee shall not reveal the existence of this Agreement or
discuss its terms with any person (including but not limited to any employee of
Employer or its Affiliates) without the express authorization of the President
of Employer, provided that Employee shall advise any prospective new employer of
the existence of Employee’s non-competition, confidentiality and similar
obligations under this Agreement. To the extent that the terms of this Agreement
have been disclosed by Employer, in a public filing or otherwise, the
confidentiality requirements of this Section 22 shall no longer apply to such
terms. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
effective as of the day and year first above written. CINCINNATI BELL INC.
EMPLOYEE By: /s/ Leigh R. Fox /s/ Suzanne E. Maratta Leigh R. Fox Suzanne E.
Maratta Title: President and CEO Date: May 12, 2019 Date: May 12, 2019 Page 12
of 12



--------------------------------------------------------------------------------



 